FILED
                             NOT FOR PUBLICATION                            JUN 08 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MUHAMMAD PARVEZ,                                 No. 07-70161

               Petitioner,                       Agency No. A046-988-737

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Muhammad Parvez, a native and citizen of Pakistan, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) order finding Parvez removable and denying his



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application under 8 U.S.C. § 1186a(c)(4)(B) for waiver of the joint-filing

requirement to remove the conditional basis of his lawful permanent resident

status. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s denial of the waiver, Oropeza-Wong v. Gonzales, 406 F.3d

1135, 1147 (9th Cir. 2005), and we deny the petition for review.

      The IJ found Parvez not credible based on inconsistencies between Parvez

and his ex-wife’s testimony regarding the nature and number of their marriage

ceremonies and the consummation of their marriage. Because these

inconsistencies go to the heart of whether the marriage was entered into in good

faith, substantial evidence supports the denial of Parvez’s waiver application. See

id. at 1148.

      PETITION FOR REVIEW DENIED.




                                          2                                    07-70161